Citation Nr: 1546174	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1970.  

These matters are before the Board of Veterans Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  The probative evidence of record does not indicate that it is at least as likely as not that the Veteran's bilateral hearing loss is related to his active service.  

2.  The probative evidence of record demonstrates that it is at least as likely as not that the Veteran's tinnitus had its onset during active service.  


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a VA letter issued in February 2013 satisfied the duty to notify provisions with respect to service connection for both bilateral hearing loss and tinnitus, as it notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.  See Dingess/Hartman, 19 Vet. App. at 486.

With regard to the duty to assist, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records and VA treatment records and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

The Veteran was provided a VA examination in October 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examiner reviewed the claims file, interviewed the Veteran, considered the Veteran's reported symptomatology, and provided a written rationale for the conclusions reached that is adequate for decision-making purposes.  The VA examination was thorough and all necessary evidence and testing, including the results of an audiogram, were considered by the examiner.  Therefore, the Board finds the October 2013 examination and opinion adequate.  

There is no indication in the record that any additional evidence relevant to the issues of bilateral hearing loss and tinnitus is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including organic diseases of the nervous system, may be established on a presumptive basis by showing manifestation to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Court of Appeals for Veterans Claims has held that tinnitus, as an organic disease of the nervous system, is a chronic disease pursuant to 38 C.F.R. § 3.309(a).  Fountain, 27 Vet. App. at 259.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Under the laws administered by VA, impaired hearing is considered a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Service Connection for Bilateral Hearing Loss

The medical evidence of record demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes, as defined in 38 C.F.R. § 3.385.  On the authorized audiological evaluation by a VA examiner in October 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
60
70
65
LEFT
60
60
60
65
60

Speech recognition ability utilizing the Maryland CNC word list was 64 percent in the right ear and 44 percent in the left ear.  The Veteran has a current bilateral hearing loss disability for VA purposes because his auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 dB or greater; his auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater in both ears; and his speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385.

On the authorized audiological evaluation in September 1966, for the purpose of the Veteran's enlistment, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
- 
0 (5)
LEFT
5 (20)
5 (15)
0 (10)
- 
0 (5)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards in this opinion have been converted to ISO-ANSI standards and are represented by the figures in parentheses).

Speech recognition ability is not reflected on the Veteran's enlistment medical report.  

On the authorized audiological evaluation in April 1970, for the purpose of the Veteran's separation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
5
LEFT
10
5
5
5
5

Speech recognition ability is not reflected on the Veteran's separation medical report.  The Veteran's results at separation do not reflect hearing loss per Hensley, or a hearing loss disability for VA purposes per 38 C.F.R. § 3.385.  

The earliest dated evidence of record demonstrating bilateral hearing loss is a private audiological evaluation dated December 2012 and submitted in conjunction with the Veteran's claim for benefits.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
25
25
LEFT
20
20
20
15
25

Speech recognition ability utilizing the Maryland CNC word list was 100 percent in the right ear and 96 percent in the left ear.  The private examiner concluded that the Veteran "has a bilateral, mild to moderate, high frequency, sensori-neural hearing loss."    

The Veteran's service treatment records do not show any complaints of or diagnosis of hearing loss, nor is there evidence demonstrating hearing loss within one year of discharge from active service.  Therefore, the Veteran does not satisfy the criteria for service connection for his current bilateral hearing loss on the basis of in-service occurrence or on a presumptive basis as a chronic disease of the nervous systems.  See 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).

The Board finds that the Veteran was exposed to noise during service.  The Veteran's DD Form 214 reflects that he served in the United States Air Force and that his military occupational specialty (MOS) was communications specialist.  In his Notice of Disagreement, the Veteran stated that while in the military, he "worked around very noisy machines all day every day."  This work was done in a secluded area "with tall information devices that gave off a loud constant sound."  The Veteran reported working in these conditions for twelve hours at a time.  In addition, during his December 2012 private audiological examination, the Veteran referred to a "significant history of noise exposure during his military career where his job was to stand in a bay with USAF teletype machines that were continually running."  The Veteran also reported exposure to artillery noise on the firing range and to jet engine noise at the command post when planes were operating.    

The Veteran is competent to report noise exposure because it is within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay person is competent to testify to that which he or she has actually observed and is within the realm of his or her personal knowledge).  The Veteran's descriptions of noise exposure are credible as they are consistent with his service in the United States Air Force as a communications specialist.  See 38 U.S.C.A. § 1154(b).  

However, to the extent that the Veteran contends his hearing loss is due to service, his statements are not competent evidence to establish medical etiology in this case.  In certain instances, lay testimony may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1372.  The question of whether the Veteran's current hearing loss was caused or aggravated by his in-service noise exposure or by some other causes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is qualified through specialized education, training, or experience to offer a medical etiological opinion.  Thus, the Veteran's assertion as to the etiology of his hearing loss has no probative value.  

The October 2013 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss, but concluded that it was not caused by or a result of military service.  The examiner noted that the Veteran's enlistment and separation audiometric screening results were within normal limits and reflected no significant threshold shifts.  The examiner also cited the 2006 report of the Institute of Medicine, which found that "there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure."  Given the delay between the Veteran's military noise exposure and the onset of his hearing loss, the examiner concluded that it is not at least as likely as not that the hearing loss is caused by or related to service.  

The VA examiner's opinion is competent medical evidence as to the etiology of the Veteran's hearing loss.  38 C.F.R. § 3.159(a).  Moreover, the Board finds the examiner's opinion credible, as she interviewed the Veteran in-person, reviewed the Veteran's claims file, conducted the requisite testing and assessment, including an audiological evaluation, and explained the scientific basis for her conclusion.  The opinion is based on sufficient facts, reliable methods, and rational medical analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Thus, the Board gives significant probative value to the VA examiner's opinion.    

In reviewing all of the evidence of record, the Board finds that the most probative evidence of record weighs against service connection for bilateral hearing loss.  Although the Board finds that the Veteran experienced military noise exposure, the most probative evidence of record does not relate the Veteran's current bilateral hearing loss disability to his military service.  Therefore, the Veteran's claim to service connection for bilateral hearing loss must be denied.
    
Service Connection for Tinnitus

As noted in the private audiological evaluation and in the VA examiner's report, the Veteran has a current diagnosis of tinnitus.  In his VA Form 21-526, the Veteran states that his tinnitus began in June 1967.  The Veteran's service treatment records are devoid of any complaints of or treatment for tinnitus during active service.  However, the Veteran is competent to testify to the onset of tinnitus because ringing in the ears is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence alone may suffice); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1930 (32nd ed. 2012) (defining tinnitus as "a noise in the ears, such as ringing, buzzing, roaring, or clicking").

The Veteran's assertions regarding the onset of his tinnitus are credible, as he has consistently reported that it began during active service.  In addition to his VA Form 21-526, the Veteran told the private audiologist that his tinnitus began in the "late 60's."  These unrebutted statements are sufficient to place the evidence in at least relative equipoise as to the onset of the Veteran's tinnitus.  See Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).   

The Board acknowledges the October 2013 VA opinion that the Veteran's tinnitus is less likely than not related to his active service.  However, in reaching this conclusion, the examiner relied on the lack of documented complaints of tinnitus in the Veteran's service treatment records, and does not appear to give any weight to the Veteran's lay statements regarding the onset of tinnitus during service.  The Court has found that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service disorder and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App 23, 39-40 (2007).  Accordingly, the Board finds the October 2013 opinion to be of little probative value.

Tinnitus may be subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a).  See Walker, 708 F.3d at 1331; Fountain, 27 Vet. App. at 259.  In this case, the record does not contain contradictory testimony regarding the onset of the Veteran's tinnitus, thus the Board finds no reason to dispute the Veteran's credibility on this issue.  Considering the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds it at least as likely as not that the Veteran incurred tinnitus during his military service.  See Walker, 708 F.3d at 1335-36.  Thus, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107 (West 2002).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


